Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 6 and 11 have been amended on 03/08/2022 and now the amended claims include new matter not described in the specification.
Particularly, the amended claim 1 includes the limitations: “receiving” by “SMF” “from unmanned aerial vehicle (UAV) . . . an identity of a UAV controller (UAC) paired to the UAV”. While the specification discloses identifier of UAV at paragraphs 81-82 and 80, it does not describe identifier of the UAV controller or identifier of the UAC much less “receiving from unmanned aerial vehicle (UAV) . . . an identity of a UAV controller (UAC) paired to the UAV” by FMF.
A search of the applicant’s specification was conducted and no support in the specification could be found concerning the limitation "receiving, from unmanned aerial vehicle (UAV) . . . an identity of a UAV controller (UAC) paired to the UAV ", as recited in independent claim 1. 
	Applicant’s specification in paragraph 81-82 states that the “UAS information may include the identifier of a corresponding terminal used for the UAS, the identifier of a paired terminal (including a plurality of identifiers when controlling a plurality of UAVs 810 at the same time), the UAS terminal type of the corresponding terminal”.  
However, the UAS information and identity of the terminal is not equivalent to an identity of a UAV controller (UAC) paired to the UAV. Further, identity of UAV or terminal is not equivalent to the identity of the UAV controller.
	The examiner studied the specification carefully and searched the newly added limitation, however, no reasonable description to support the newly added limitation was found. 
Applicant is invited to contact the examiner to discuss the limitation.
	Amended independent claims 6 and 11 recite the same added limitation, thus, they are rejected for the same reason.
The dependent claims 2-5, 7-10 and 12-15 are rejected for being dependent on the rejected base claims 1, 6 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20210329460) in view of Roy (US 20220279355).
Referring to claim 1, Liao discloses a method performed by a session management function (SMF) in a wireless communication system (FIG. 5, Par. 66, “the SMF obtains required information for C2 communication from the UTM 308, e.g., supported and authorized . . . service classes, traffic types of the UAS services, required QoS of the requested UAS services, and subscription of the UAS services”. Par. 71, “the SMF generates a traffic token for traffic destined to UTM 308. When the UAV 304 and UAV controller 302 are operated as a UAS”, “the UAV controller sends PDU session establishment request message, including the UAS-ID, PDU session ID #1, to the SMF-1 via AMF-1; the SMF-1 generates a traffic token #1 for the traffic to be sent to the UTM”. Par. 204, “PDU session response and received by the UAV WTRU from the SMF via AMF”. Par. 73, “The SMF 183a, 183b may select and control the UPF 184a, 184b and configure the routing of traffic through the UPF 184a, 184b. The SMF 183a, 183b may perform other functions, such as managing and allocating UE IP address, managing PDU sessions, controlling policy enforcement and QoS, providing DL data notifications, and the like. A PDU session type may be IP-based, non-IP based, Ethernet-based, and the like”. Note that communication between UAV along with its controller and SMF takes place through AMF or AMF/UDM. Further, the SMF selects, allocates UE IP address, manages PDU session and performs QoS and other functions, thus, the SMF performs the functions of receiving, transmitting and setting up authorization and communication for the UAS), the method comprising: 
receiving, from an unmanned aerial vehicle (UAV) for a protocol data unit (PDU) session establishment request (Par. 71, “the UAV controller sends PDU session establishment request message”. Par. 72, “The UAV performs the above procedure with its generated PDU session ID #2 and obtains the PDU session accept message from the SMF #2”. Note that the UAV sends PDU connection request to SMF and it obtains the PDU session accept message from SMF, thus, MSF receives the PDU establishment request. The PDU connection request is equivalent to PDU establishment request),
including: an identity of the UAV, and an identity of a UAV controller (UAC) paired to the UAV (Par. 113, “External Group Identifier of the UAV/UAV controller,”. Par. 119, “sends a UAS Operation Service Request message”, “The UAS Operation Service Request message 708 may include an . . . Identifier, TTRI, External Identifiers/External Group Identifier of the UAV/UAV controller”. Par. 79, “an unmanned aerial system (UAS) (e.g., UAV and UAV-controller). Note that the ID of UAV and UAV-Controller (UAV-C) is transmitted for obtaining the registration process. Further, note that the UAV and UAV-C combined form a UAS and the UAS Operation Service Request message includes the identities of UAV and UAV-C);
transmitting, to an unmanned aerial service (UAS) traffic management (UTM), an authorization request message (Par. 20, “transporting and potentially adding additional data to the request to operate from the UAS to an Unmanned Aerial System Traffic Management (UTM) . . . The UTM is responsible for the authorization of UAS to operate and checks the credentials of the UAS and operator.” Par. 71, “the SMF generates a traffic token for traffic destined to UTM 308. When the UAV 304 and UAV controller 302 are operated as a UAS”. Par. 218, “UAS operation authorization request from a network”)
receiving an authorizations response (Par. 216, “the UAS operation authorization response indicating a result of whether the UAS operation service is granted . . .  and generating . . . a UAS operation service response to indicate the result”).
Liao is not relied on for disclosing wherein the authorization request message includes a generic public subscription identifier (GPSI), the identity of the UAV and the identity of the UAC receiving, from the UTM, an authorization response message 

In an analogous art, Roy discloses wherein the authorization request message includes a generic public subscription identifier (GPSI), the identity of the UAV (Par. 146, “forward the binding request to the USS/UTM 910 including the UAV ID. The AMF 906 may also include the UAV WTRU ID, for example, Generic Public Subscription Identifier (GPSI) (e.g., MSIDN or external identifier), International Mobile Equipment Identity (IMEI), Mobile Station International Subscriber Directory Number (MSISDN), International Mobile Subscriber Identity (IMSI), or the like in the binding request”. Par. 155, “forward the pairing request to the USS/UTM 910 including the UAV ID, the UAV-C ID”. Note that the network sends (forwards) the authorization request which includes the identity of the UAV referred to as a GPSI), 
and the identity of the UAC (Par. 155, “forward the pairing request to the USS/UTM 910 including the UAV ID, the UAV-C ID”. Par. 136, “Therefore, the WTRU IDs (i.e. UAV WTRU ID or UAV-C WTRU ID) may need to be associated with the respective UAV or UAV-C IDs and the whole system (including the UAV and UAV-C) may be referred as UAS and assigned a UAS ID”); and receiving, from the UTM, an authorization response message (Par. 169, “USS/UTM 1010 may send a flight authorization response”. Par. 197, “USS/UTM 1210 may then send the flight authorization response to the two AMFs 1206a, 1206b, which then forward them to the UAV 1202 and UAV-C 1203”).  Roy also discloses transmitting, to an unmanned aerial service (UAS) traffic management (UTM), an authorization request message (Par. 165, “forward the flight authorization request message to the USS/UTM 1010 including the same elements as received from the UAV-C 1003 in the uplink NAS message”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Liao by incorporating the teachings of Roy so that the UAV is identified specifically by its GPSI and further allow the UTM to know the identities of the UAV so that the UTM sends authorization based on the identities. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 3, the combination of Liao/Roy discloses the method of claim method of claim 1, wherein the authorization request message further includes information on a service area associated with a UAS (Liao, Par. 17, “provisioning services for an unmanned aerial system (UAS) in a 3GPP network, enabling communication for command and control in 5G systems, and enabling UAS service for identification and operation in a 3GPP system”. Par. 32, “part of the UAS discovery request or initiate a location service”. Par. 28, “process that identifies that a UAV and UAV controller are in proximity and associated for UAS operation.”).  
Referring to claim 4, the combination of Liao/Roy discloses the method of claim 1, wherein the authorization response message includes an authorization result in response to authorizing by the UTM based on the authorization request message (Roy, Par. 165, “forward the flight authorization request message to the USS/UTM 1010 including the same elements as received from the UAV-C 1003 in the uplink NAS message”. Par. 169, “USS/UTM 1010 may send a flight authorization response”. Par. 197, “USS/UTM 1210 may then send the flight authorization response to the two AMFs 1206a, 1206b, which then forward them to the UAV 1202 and UAV-C 1203”. Note that the authorization request is sent first to the UTM and then the UTM sends response to it).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Liao by incorporating the teachings of Roy so that the UTM would issue the authorization when an legitimate request for authorization is received first . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Liao/Roy discloses the method of claim 1, wherein the UAC is paired with at least one UAV (Roy, Par. 90, “In one embodiment, a UAV and a UAV-C may be paired, and identified as a UAS”. Note that the UAV-C is equivalent to the UAC (or UAV controller) and Roy’s UAV-C is short for UAV controller as well).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Liao by incorporating the teachings of Roy so that the UAV is paired with the UAV controller so that both the UAV and controller would receive authorization and for network access and then operate together within the network.  Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 6, Liao discloses a method performed by an unmanned aerial service (UAS) traffic management (UTM) in a wireless communication system (Par. 20, “transporting and potentially adding additional data to the request to operate from the UAS to an Unmanned Aerial System Traffic Management (UTM) . . . The UTM is responsible for the authorization of UAS to operate and checks the credentials of the UAS and operator.” Par. 71, “the SMF generates a traffic token for traffic destined to UTM 308. When the UAV 304 and UAV controller 302 are operated as a UAS”. Par. 218, “UAS operation authorization request from a network”)), the method comprising: 
receiving from a session management function (SMF), an authorization request message (Par. 20, “transporting and potentially adding additional data to the request to operate from the UAS to an Unmanned Aerial System Traffic Management (UTM) . . . The UTM is responsible for the authorization of UAS to operate and checks the credentials of the UAS and operator.” Par. 71, “the SMF generates a traffic token for traffic destined to UTM 308. When the UAV 304 and UAV controller 302 are operated as a UAS”. Par. 218, “UAS operation authorization request from a network”); and  
transmitting, to the SMF, an authorization response message (Par. 216, “the UAS operation authorization response indicating a result of whether the UAS operation service is granted . . .  and generating . . . a UAS operation service response to indicate the result”); and 
wherein the identity of the UAV and the identity of the UAC are included in a message for a protocol data unit (PDU) session establishment request (Par. 71, “the UAV controller sends PDU session establishment request message”. Par. 72, “The UAV performs the above procedure with its generated PDU session ID #2 and obtains the PDU session accept message from the SMF #2”. Note that the UAV sends PDU connection request to SMF and it obtains the PDU session accept message from SMF, thus, MSF receives the PDU establishment request. The PDU connection request is equivalent to PDU establishment request).  
Liao is not relied on for wherein the authorization request message includes a generic public subscription identifier (GPSI), an identity of an unmanned aerial vehicle (UAV), and an identity of a UAV controller (UAC) paired to the UAV .  
	In an analogous art, Roy discloses wherein the authorization request message includes a generic public subscription identifier (GPSI), an identity of an unmanned aerial vehicle (UAV), and an identity of a UAV controller (UAC) paired to the UAV (Par. 146, “forward the binding request to the USS/UTM 910 including the UAV ID. The AMF 906 may also include the UAV WTRU ID, for example, Generic Public Subscription Identifier (GPSI) (e.g., MSIDN or external identifier), International Mobile Equipment Identity (IMEI), Mobile Station International Subscriber Directory Number (MSISDN), International Mobile Subscriber Identity (IMSI), or the like in the binding request”. Par. 155, “forward the pairing request to the USS/UTM 910 including the UAV ID, the UAV-C ID”. Note that the network sends (forwards) the authorization request which includes the identity of the UAV referred to as a GPSI.Par. 155, “forward the pairing request to the USS/UTM 910 including the UAV ID, the UAV-C ID”. Par. 136, “Therefore, the WTRU IDs (i.e. UAV WTRU ID or UAV-C WTRU ID) may need to be associated with the respective UAV or UAV-C IDs and the whole system (including the UAV and UAV-C) may be referred as UAS and assigned a UAS ID”), Roy also teaches receiving an authorization request message (Par. 165, “forward the flight authorization request message to the USS/UTM 1010 including the same elements as received from the UAV-C 1003 in the uplink NAS message”) and transmitting an authorization response message (Par. 169, “USS/UTM 1010 may send a flight authorization response”. Par. 197, “USS/UTM 1210 may then send the flight authorization response to the two AMFs 1206a, 1206b, which then forward them to the UAV 1202 and UAV-C 1203”). 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Liao by incorporating the teachings of Roy so that the UAV is identified specifically by its GPSI and further allow the UTM to know the identities of the UAV so that the UTM sends authorization based on the identities. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 8, the combination of Liao/Roy discloses the method of claim 6, wherein the authorization request message further includes information on a service area associated with a UAS (Liao, Par. 17, “provisioning services for an unmanned aerial system (UAS) in a 3GPP network, enabling communication for command and control in 5G systems, and enabling UAS service for identification and operation in a 3GPP system”. Par. 32, “part of the UAS discovery request or initiate a location service”. Par. 28, “process that identifies that a UAV and UAV controller are in proximity and associated for UAS operation”).  
  	Referring to claim 9, the combination of Liao/Roy discloses the method of claim 6, the method comprising: performing an authorization whether the UAV is allowed to be paired with the UAC based on the authorization response message, wherein the authorization response message includes an authorization result in response to the authorization (Roy, Par. 165, “forward the flight authorization request message to the USS/UTM 1010 including the same elements as received from the UAV-C 1003 in the uplink NAS message”. Par. 169, “USS/UTM 1010 may send a flight authorization response”. Par. 197, “USS/UTM 1210 may then send the flight authorization response to the two AMFs 1206a, 1206b, which then forward them to the UAV 1202 and UAV-C 1203”. Note that the authorization request is sent first to the UTM and then the UTM sends response to it).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Liao by incorporating the teachings of Roy so that the UTM would issue the authorization when an legitimate request for authorization is received first . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 10, the combination of Liao/Roy discloses the method of claim 6, wherein the UAC is paired with at least one UAV (Roy, Par. 90, “In one embodiment, a UAV and a UAV-C may be paired, and identified as a UAS”. Note that the UAV-C is equivalent to the UAC (or UAV controller) and Roy’s UAV-C is short for UAV controller as well).  
Referring to claim 11, Liao discloses an apparatus of a session management function (SMF) in a wireless communication system (FIG. 5, Par. 66, “the SMF obtains required information for C2 communication from the UTM 308, e.g., supported and authorized . . . service classes, traffic types of the UAS services, required QoS of the requested UAS services, and subscription of the UAS services”. Par. 71, “the SMF generates a traffic token for traffic destined to UTM 308”. Par. 71, “ the SMF-1 via AMF-1; the SMF-1 generates a traffic token #1 for the traffic to be sent to the UTM;”), 
comprising: a transceiver and at least one processor coupled to the transceiver (FIG. 5 and Par. 204, “PDU session response and received by the UAV WTRU from the SMF via AMF”. Par. 71, “the SMF-1 via AMF-1; the SMF-1 generates a traffic token #1 for the traffic to be sent to the UTM”. Note that the SMF receives requests, it processes PDUs and transmits responses, thus, it includes a transceiver and processor), wherein the at least one processor is configured to:  
receive, from an unmanned aerial vehicle (UAV) for a protocol data unit (PDU) session establishment request (Par. 71, “the UAV controller sends PDU session establishment request message”. Par. 72, “The UAV performs the above procedure with its generated PDU session ID #2 and obtains the PDU session accept message from the SMF #2”. Note that the UAV sends PDU connection request to SMF and it obtains the PDU session accept message from SMF, thus, MSF receives the PDU establishment request. The PDU connection request is equivalent to PDU establishment request), 
including: an identity of the UAV, and an identity of a UAV controller (UAC) paired to the UAV (Par. 113, “External Group Identifier of the UAV/UAV controller,”. Par. 119, “sends a UAS Operation Service Request message”, “The UAS Operation Service Request message 708 may include an . . . Identifier, TTRI, External Identifiers/External Group Identifier of the UAV/UAV controller”. Par. 79, “an unmanned aerial system (UAS) (e.g., UAV and UAV-controller). Note that the ID of UAV and UAV-Controller (UAV-C) is transmitted for obtaining the registration process. Further, note that the UAV and UAV-C combined form a UAS and the UAS Operation Service Request message includes the identities of UAV and UAV-C);
transmit, to an unmanned aerial service (UAS) traffic management (UTM), an authorization request message (Par. 20, “transporting and potentially adding additional data to the request to operate from the UAS to an Unmanned Aerial System Traffic Management (UTM) . . . The UTM is responsible for the authorization of UAS to operate and checks the credentials of the UAS and operator.” Par. 71, “the SMF generates a traffic token for traffic destined to UTM 308. When the UAV 304 and UAV controller 302 are operated as a UAS”. Par. 218, “UAS operation authorization request from a network”), 
receive an authorizations response (Par. 216, “the UAS operation authorization response indicating a result of whether the UAS operation service is granted . . .  and generating . . . a UAS operation service response to indicate the result”).
Liao is not relied on for disclosing wherein the authorization request message includes a generic public subscription identifier (GPSI), the identity of the UAV and the identity of the UAC receiving, from the UTM, an authorization response message.
In an analogous art, Roy discloses wherein the authorization request message includes a generic public subscription identifier (GPSI), the identity of the UAV (Par. 146, “forward the binding request to the USS/UTM 910 including the UAV ID. The AMF 906 may also include the UAV WTRU ID, for example, Generic Public Subscription Identifier (GPSI) (e.g., MSIDN or external identifier), International Mobile Equipment Identity (IMEI), Mobile Station International Subscriber Directory Number (MSISDN), International Mobile Subscriber Identity (IMSI), or the like in the binding request”. Par. 155, “forward the pairing request to the USS/UTM 910 including the UAV ID, the UAV-C ID”. Note that the network sends (forwards) the authorization request which includes the identity of the UAV referred to as a GPSI), and the identity of the UAC (Par. 155, “forward the pairing request to the USS/UTM 910 including the UAV ID, the UAV-C ID”. Par. 136, “Therefore, the WTRU IDs (i.e. UAV WTRU ID or UAV-C WTRU ID) may need to be associated with the respective UAV or UAV-C IDs and the whole system (including the UAV and UAV-C) may be referred as UAS and assigned a UAS ID”); and receiving, from the UTM, an authorization response message (Par. 169, “USS/UTM 1010 may send a flight authorization response”. Par. 197, “USS/UTM 1210 may then send the flight authorization response to the two AMFs 1206a, 1206b, which then forward them to the UAV 1202 and UAV-C 1203”).  Roy also discloses transmitting, to an unmanned aerial service (UAS) traffic management (UTM), an authorization request message (Par. 165, “forward the flight authorization request message to the USS/UTM 1010 including the same elements as received from the UAV-C 1003 in the uplink NAS message”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Liao by incorporating the teachings of Roy so that the UAV is identified specifically by its GPSI and further allow the UTM to know the identities of the UAV so that the UTM sends authorization based on the identities. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 13, the combination of Liao/Roy discloses the apparatus of claim 11, wherein the authorization request message further includes information on a service area associated with a UAS (Liao, Par. 17, “provisioning services for an unmanned aerial system (UAS) in a 3GPP network, enabling communication for command and control in 5G systems, and enabling UAS service for identification and operation in a 3GPP system”. Par. 32, “part of the UAS discovery request or initiate a location service”. Par. 28, “process that identifies that a UAV and UAV controller are in proximity and associated for UAS operation.”).  
Referring to claim 14, the combination of Liao/Roy discloses the apparatus of claim 11, wherein the authorization response message includes an authorization result in response to authorizing by the UTM based on the authorization request message (Roy, Par. 165, “forward the flight authorization request message to the USS/UTM 1010 including the same elements as received from the UAV-C 1003 in the uplink NAS message”. Par. 169, “USS/UTM 1010 may send a flight authorization response”. Par. 197, “USS/UTM 1210 may then send the flight authorization response to the two AMFs 1206a, 1206b, which then forward them to the UAV 1202 and UAV-C 1203”. Note that the authorization request is sent first to the UTM and then the UTM sends response to it).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Liao by incorporating the teachings of Roy so that the UTM would issue the authorization when an legitimate request for authorization is received first . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 15, the combination of Liao/Roy discloses the apparatus of claim 11, wherein the UAC is paired with at least one UAV (Roy, Par. 90, “In one embodiment, a UAV and a UAV-C may be paired, and identified as a UAS”. Note that the UAV-C is equivalent to the UAC (or UAV controller) and Roy’s UAV-C is short for UAV controller as well).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Liao by incorporating the teachings of Roy so that the UAV is paired with the UAV controller so that both the UAV and controller would receive authorization and for network access and then operate together within the network.  Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 2, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20210329460) in view of Roy (US 20220279355) and still further in view of Wu (US 2021/0385744).
Referring to claim 2, the combination of Liao/Roy discloses the method of claim 1.
The combination is not relied on for wherein the message for the PDU session establishment request includes DNN (date network name) and single-network slice selection assistance information (S-NSSAI) associated with a PDU session associated with a UAS.
However, one skilled in the art recognizes that PDU session requests conventionally include DNN and/or S-NSSAI for efficient network identification and capabilities, and the inclusion of the DNN and S-NSSI is associated with a UE and any obvious replacement e.g., a UAS or UAV.

Wu discloses the message for the PDU session establishment request includes DNN (date network name) and single-network slice selection assistance information (S-NSSAI) associated with a PDU session associated with a UAS (Par. 113, “ the AMF network element receives the PDU session establishment request. The PDU session establishment request includes a data network name (DNN), single network slice selection assistance information (S-NSSAI), and the like”. Par. 9, “AMF network element sends the transmission capability information of the access network device to the SMF network element by using the PDU session management message, to satisfy a UE-level or PDU session-level ”. Note that PDU session request includes DNN and S-NSSAI and one skilled in the art would recognize that PDU session associated with UAS can be derived with Wu’s PDU session associated with the UE since both UE and UAV are terminals communicating with the network).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of combination by incorporating the teachings of Wu so that the DNN and S-NSSAI associated with PDU be included in the request so that network capabilities would be communicated and proper connection would be established.  Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
	Claim 7 and 12 recite features analogous to the features of claim 2, thus, they are rejected for the same reasons as set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/               Primary Examiner, Art Unit 2644